DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 05, 2022 has been entered.

Status of the Claims
By amendment filed January 05, 2022 claims 1, 10, 16 and 21 have been amended. Claims 6, 7, 15 and 19 were previously withdrawn from consideration. Claims 1, 2, 4 through 10, 12 through 19, 21 and 22 are currently pending.

Response to Arguments



Applicant's arguments filed January 05, 2022 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Applicant’s argument that spray forming the material is distinct from the 3-D printing of the material is not persuasive because applicant does not disclose what is meant by “distinct”. The spraying forming step of the prior art is a separate step from the step of 3-D printing the plurality of layers to form the structure and therefore the spraying forming step of the prior art is “distinct” from the 3-D printing step.
Applicant’s argument that the combined references fail to teach, suggest, disclose or render obvious using the same material for both printing and spray forming is not persuasive. As was discussed in previous Office Action, Ohnishi teaches that it was known in the art for use the same material to form a structure and smooth out irregularities on the surface of that structure.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4, 5, 8-10, 12-14, 16-18, 21 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 10, 16 and 21 require that the spray forming step is distinct from the 3-D printing step. However, this limitation does not have support within the specification of the present application as originally filed. Instead the specification discloses that the 3-D printing utilizes spraying. Therefore the new limitation of spray forming to smoothen the edges of the structure being distinct from 3-D printing of the structure fails to comply with the written description requirement and is therefore new matter.










The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 5, 8-10, 12-14, 16-18, 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 10, 16 and 21 are indefinite because it is not clear how the spray forming step can be distinct from the 3-D printing step if both steps deposit the same material. For the 

Claim Rejections - 35 USC § 102












The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21 and 22 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fink et al (U.S. Patent # 5,510,066).
	In the case of claim 21, Fink teaches a rapid prototyping method for forming a three dimensional (3-D) structure layer by layer (Abstract and Column 1 Lines 11-39). The method of Fink comprised receiving instructions for forming the structure wherein the instructions were based on a data model of the structure in the form of a computer aided design (CAD) (Column 4 Line 51 through Column 5 Line 21 and Figures 1 and 2). Fink further teaches having received material in the form of a first reactant liquid and another liquid reactant which were used to print the structure based on the instructions/CAD wherein printing comprised spray forming/jetting the material to produce the structure (Column 5 Lines 49-58, Column 8 Lines 37-43, Column 9 Lines 1-19 and Figures 1 and 2).
	As for claim 22, Fink teaches having included a viscosity enhancer/modifier which adjusted the viscosity of the material (Column 3 Lines 41-54 and Column 11 Lines 6-11).

Claim Rejections - 35 USC § 103














The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5, 8-10, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chong et al (U.S. Patent # 6,800,324) in view of Fink et al (U.S. Patent # 5,510,066) and .
	In the case of claims 1 and 10, Chong teaches process for forming a 3-D structure in the form of a plastic object by a rapid prototype method (Abstract and Column 1 Lines 8-11). Chong teaches that the object was manufactured by receiving material and forming successive layers of material, which would inherently have a thickness, to produce an intermediate structure/part 42 having a stair-stepped surface portion 44 having a plurality of edges (Column 4 Lines 21-26 and Figure 3A). Chong further teaches having applied material/UV lacquer to the stair-stepped surface portion 44 to smooth out the stair-stepped surface portion (Column 4 Lines 33-45 and Figure 3C). 
	Chong does not specifically teach that the method was a printing process and comprised receiving instructions for printing/forming the structure, wherein the instructions are based on a data model of the structure and then printing the structure based on the instructions using the material. However, as was discussed previously, the structure formed by the process of Chong was a plastic object and Chong further teaches that any known rapid prototyping technique can be use instead of the preferred embodiment disclosed in the reference (Column 2 Line 58 through Column 3 Line 22).
	Fink teaches a rapid prototyping method for forming a three dimensional (3-D) structure layer by layer (Abstract and Column 1 Lines 11-39). The method of Fink comprised receiving instructions for forming the structure wherein the instructions were based on a data model of the structure in the form of a computer aided design (CAD) (Column 4 Line 51 through Column 5 Line 21 and Figures 1 and 2). Fink further teaches having received material in the form of a first reactant liquid and another liquid reactant which were used to print the structure based on the 
	Based on the teachings of Fink, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have used the printing process of Fink as the rapid prototype process of Chong because Fink taught a known rapid prototyping process in the art for forming plastic objects and therefore one of ordinary skill would have had a reasonable expectation of success in the combination.
	Since the structure forming was a separate step from smoothening the edges the spray forming step of Chong in view of Fink was “distinct” from the 3-D printing.
	Though Chong teaches having applied material to the stair-stepped surface portion in order to smooth this portion Chong does not teach that the material applied was the same material used to form then intermediate structure and that the material was applied by spray forming.
	Ohnishi teaches process for forming a three-dimensional layer/structure wherein after formation the structure was subjected to a smoothing step to smooth out surface irregularities (Abstract). Ohnishi teaches that the structure/layer 2 was produced by forming successive layers of the structure 2 and was formed by depositing plastic/resin ink 3 (Pages 3-4 Paragraphs 0052-0056 and Figure 1). The smoothing step of Ohnishi comprised spraying/jetting the same resin ink 
	Based on the teachings of Ohnishi, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have performed the smoothing step of Chong in view of Fink by spraying the same material used to form the intermediate structure onto the stair-stepped surface portion because this was a known process in the art for removing surface irregularities on structures formed layer by layer.
	Furthermore, Fink teaches that the materials used to form the structure where sprayed from two separate first and second nozzles 26 and 29 where moved in response to the computer instructions (Column 9 Lines 1-19) and as was discussed previously it would have been obvious to have sprayed the material onto the stair-stepped structure surface portion. However, none of the references teach that the nozzles used for spraying the material were on a movable arm.
	Hadas teaches 3-D printing system comprising a first and second nozzle 110 and 120 used to dispense material to form a 3-D structure coupled to a movable arm in the form of a support structure 180 (Abstract, Page 2 Paragraphs 0017 and 0021 and Figure 1).
	Based on the teachings of Hadas, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have coupled the first and second nozzles of Chong in view of Fink and Ohnishi to a movable arm/supporting structure because this was a known component in the art for moving spray/dispensing nozzles during 3-D printing and therefore one of ordinary skill would have had a reasonable expectation of success in the combination.
	As for claim 2, Fink teaches having spray formed/jetted the material into one or more layers to form the structure (Column 8 Lines 37-43, Column 9 Lines 1-19 and Figures 1 and 2).

	As for claim 9, as was discussed previously, the movable spray of Chong in view of Fin and Ohnishi and Hadas comprised a first nozzle and a second nozzle.
	As for claims 12 and 14, as was discussed previously, the material of Chong in view of Fink and Ohnishi and Hadas comprised a resin and further comprised a second material in the form of a hardener.







Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chong et al in view of Fink et al and Ohnishi et al and Hadas as applied to claims 1 and 10 above, and further in view of Swanson et al (U.S. Patent Publication No. 2014/0048969).
	The teachings of Chong in view of Fink and Ohnishi and Hadas as they apply to claims 1 and 10 have been discussed previously and are incorporated herein. None of the references teach that the structured formed by the taught process comprised a panel suitable for use in a transport structure.
	Swanson teaches a 3-D printing process (Abstract) used to form panels suitable for use in a transport structure in the form of vehicle skins such as doors and hoods (Pages 7-8 Paragraph 0102).
	Based on the teachings of Swanson, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have used the process of Chong in view of Fink and Ohnishi and Hadas to form a panel suitable for use in a transport structure .

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chong et al in view of Fink et al and Ohnishi et al and Hadas and Nguyen et al (U.S. Patent # 6,084,980).
	In the case of claims 16-18, as was discussed previously in the rejection of claim 10, Chong in view of Fink and Ohnishi and Hadas taught a process for 3-D printing a structure wherein instructions for printing the structure were received, printing the structure according to the instructions wherein the structure was formed layer-by-layer to form an intermediate structure and material was further supplied to the intermediate structure by spray forming to achieve a structure which desired layer thicknesses and angles/contours of an inclined surface of the structure wherein the spray forming comprised directing, responsive to the instructions, a movable arm comprising a nozzle.
	None of the references teach having received a nominal dimension and a corresponding tolerance for one or more layer of the structure and scanning the intermediate structure to determine a physical dimension of the one or more layers.
	Nguyen teaches a method for rapid prototype manufacturing wherein objects are formed layer by layer. The method comprised scanning one or more layer of the object formed and comparing the dimensions of the scanned object to nominal dimensions in order modifying the process in order to smooth out any identified irregularities. (Abstract, Column 1 Lines 8-15 and Column 9 Lines 45-62)
	Based on the teaches of Nguyen, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have received a nominal dimension .

Conclusion
	Claims 1, 2, 4, 5, 8 through 10, 12 through 14, 16 through 18, 21 and 22 have been rejected. Claims 6, 7, 15 and 19 were previously withdrawn. No claims were allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341. The examiner can normally be reached Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712